DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 05/26/2021.

Elected Species


    PNG
    media_image1.png
    794
    663
    media_image1.png
    Greyscale

Claims 19-20 are withdrawn from further consideration as not reading on the elected species.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2016/0126472) in view of Lee (US 2018/0013078).

Regarding Claims 1-17, OH teaches an organic light emitting diode 100 including an anode 120 and a cathode 110 facing each other and an organic layer 105 interposed between the anode 120 and cathode 110 (paragraph 118). The organic layer 105 may include an emission layer 130 including the above composition (paragraph 121). The composition according to one embodiment includes at least two kinds of host compounds and a dopant, and the host compounds include a first host compound having bipolar characteristics having relatively stronger electron characteristics and a second host compound having bipolar characteristics having relatively stronger hole characteristics (paragraph 41). The first host can be represented A-33 (page 12): 

    PNG
    media_image2.png
    316
    424
    media_image2.png
    Greyscale

The second host can be represented by B-43 (pages 26 and 35):

    PNG
    media_image3.png
    484
    378
    media_image3.png
    Greyscale


	OH teaches that the dopant can be a Pt complex (paragraph 109) but fails to mention a specific Pt complex.
	Lee teaches Pt complexes used in OLEDs (paragraph 7). A specific example is represented by Complex 1-8 (page 45):


    PNG
    media_image4.png
    245
    384
    media_image4.png
    Greyscale

	The office notes that Complex 1-1 is identical to applicants’ elected species as 1-8. 

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known Pt complexes which would have included 1-8 of Lee which reads on the instant limitations, absent unexpected results.
As OH in view of Lee teaches applicants’ elected species, the electronic parameters are inherently met (per claims 1-6).	
The dopant is iridium free (per claim 7)
The dopant is a Pt complex (per claims 8-9)
The dopant has a square-planar coordination structure (per claim 10)
The Pt dopant comprises a metal M and an organic ligand, wherein the metal M and the organic ligand are capable of together forming one, two, or three cyclometalated rings (per claims 11-12)
a first host compound having bipolar characteristics having relatively stronger electron characteristics and a second host compound having bipolar characteristics having relatively stronger hole characteristics; The first host (electron transporting host contains a pi-electron-depleted triazine ring (per claim 13)
the electron transporting host comprises at least one electron-depleted nitrogen-free cyclic group (phenyl) and at least one electron transporting moiety (triazine), the hole transporting host comprises at least one electron-depleted nitrogen-free cyclic group (phenyl) and does not comprise an electron transporting moiety, and the at least one electron transporting moiety is a cyano group or an electron-depleted nitrogen-containing cyclic group (carbazole) (per claims 14-16)
A-33 based on 
    PNG
    media_image5.png
    332
    377
    media_image5.png
    Greyscale
(page 3) wherein L is defined as substituted by R15 (paragraph 61) where R15 includes cyano (paragraph 63) (per claim 17).

Regarding Claim 18, OH teaches an organic light emitting diode 100 according to one embodiment includes an anode 120 and a cathode 110 facing each other and an organic layer 105 interposed between the anode 120 and cathode 110. The device may further include an electron transport layer (ETL), an electron injection layer (EIL), a hole injection layer (HIL), and the like, as an organic layer 105 (paragraphs 118 and 124). N-(biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H- -fluoren-2-amine can be used as the hole transporting layer (paragraph 227) (per claim 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786